*40In detinue. A case was agreed; viz. W. P. possessed of the slaves in question, by his will, dated 1712, devises to his daughter Mary, the use, labor and service of them during her life, and after her decease, the said slaves and their increase, to fall to the heirs of her body begotten forever. Mary had issue, a daugther, living at the time of the devise and the death of the testator, but died before her mother, who is also dead, and the plaintiff claims as heir to die testator.
*42Judgment for the defendant, per totam curiam ; but upon what point, I could not learn.
Reported by Edward Barradall, Esq.